NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 SANTY VALENTE EZESARTE, Appellant.

                             No. 1 CA-CR 17-0021
                               FILED 4-24-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-153469-001
                  The Honorable Mark H. Brain, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Kevin D. Heade
Counsel for Appellant
                            STATE v. EZESARTE
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge James P. Beene and Judge Randall M. Howe joined.


C A T T A N I, Judge:

¶1            Santy Valente Ezesarte appeals his conviction of attempted
robbery and the resulting sentence. Ezesarte’s counsel filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), certifying that, after a diligent search of the record, she
found no arguable question of law that was not frivolous. Ezesarte was
given the opportunity to file a supplemental brief but did not do so.
Counsel asks this court to search the record for reversible error. See State v.
Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the record, we
affirm Ezesarte’s conviction and sentence.

              FACTS AND PROCEDURAL BACKGROUND

¶2            The victim was sitting at a picnic table outside a fast-food
restaurant one day in late November 2015. Ezesarte walked up and, after
grabbing the victim’s cigarettes and lighter from the table, grabbed the
victim’s satchel from the bench next to him and began to walk away. The
victim grabbed the strap of the bag to stop Ezesarte, and in response
Ezesarte turned and hit the victim. Ezesarte hit and kicked the victim
several more times before someone nearby restrained him.

¶3             Ezesarte was arrested and charged with one count of robbery.
A jury convicted him of the lesser-included offense of attempted robbery,
see Ariz. R. Crim. P. 21.4(a)(2), and found one aggravating circumstance.
The superior court found that Ezesarte had three historical prior felony
convictions and sentenced him as a category three repetitive offender to an
aggravated term of six years’ imprisonment, with credit for 388 days of
presentence incarceration. Ezesarte appealed, and although his initial
appeal was untimely, the superior court later granted his request for leave
to file a delayed appeal, and he timely filed a renewed notice of appeal.




                                       2
                            STATE v. EZESARTE
                            Decision of the Court

                               DISCUSSION

¶4           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶5            Ezesarte was present and represented by counsel at all stages
of the proceedings against him. The record reflects that the superior court
afforded Ezesarte all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial was sufficient to support the jury’s
verdict. Ezesarte’s sentence falls within the range prescribed by law, with
proper credit given for presentence incarceration.

                               CONCLUSION

¶6              Ezesarte’s conviction and sentence are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to Ezesarte’s
representation in this appeal will end after informing Ezesarte of the
outcome of this appeal and his future options, unless counsel’s review
reveals an issue appropriate for submission to the Arizona Supreme Court
by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On
the court’s own motion, Ezesarte has 30 days from the date of this decision
to proceed, if he desires, with a pro se motion for reconsideration or petition
for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3